Title: To Alexander Hamilton from Sharp Delany, 21 December 1789
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] December 21, 1789. “… I have recd the different forms from the Comptroller and shall proceed immediately as therein directed, I would remark on two of them, that of the Tonnage Abstract directed to be countersigned by the N officer which I imagine was intended to be the Surveyor, for the N: O: has no documents to warrant him. In the weekly returns of Cash it is directed to specify in what the balle. on hand consists, such as Bank notes &c &c. on this I would observe, the 30th Secto restricts the Collector from receiving anything but specie.”
